Citation Nr: 1702294	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION


The Veteran served on active duty from April 1954 to April 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Regarding the claims for service connection for bilateral hearing loss and tinnitus, in a March 2011 statement, Dr. Matthew Byers, a private examiner, wrote that he had treated the Veteran's left ear hearing loss since February 2004.  Dr. Byers indicated that there was irrefutable documentation on the Veteran's hearing tests substantiating that a significant portion of his hearing loss was related to service.  The record contains no other records from Dr. Byers' office, to include any of the hearing tests to which he referred in his statement.  Moreover, in a January 2013 VA audiology examination report, a VA examiner indicated that the Veteran had a well-documented history of sudden hearing loss due to a left ear injury in 2004.  The record does not contain any records regarding that injury.  A remand is necessary to obtain additional treatment records, to include any outstanding hearing tests and records denoting treatment for a 2004 left ear injury.  

In a January 2013 VA audiology examination report, a VA examiner opined that the Veteran's claimed hearing loss and tinnitus disabilities were less likely than not related to service, in part, because the Veteran "passed" his separation hearing screening prior to discharge.  At the September 2016 Travel Board hearing, the Veteran's representative noted that, in performing the April 1958 discharge examination, the service examiner provided a "whisper test."  The Veteran's representative indicated that whisper tests were of dubious credibility.  The Board finds that a remand is necessary to schedule an additional VA examination that does not consider the whisper test at separation.

Regarding the claim for service connection for prostate cancer, VA denied the claim in a January 2016 rating decision.  In February 2016, VA received a notice of disagreement, indicating that the Veteran disagreed with VA's denial.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that February 2016 notice of disagreement.  Therefore, the appropriate Board action is to remand the issue of service connection for prostate cancer for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case on the issue of entitlement to service connection for prostate cancer.  Notify the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return that issue to the Board.  

2.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of VA and private treatment for bilateral hearing loss and tinnitus, to include any records from the office of Dr. Matthew Byers or any records regarding treatment for a 2004 left ear injury.  Associate all records or responses received with the record.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  Then, schedule the Veteran for a VA audiology examination with a VA physician with experience treating hearing loss disabilities.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In reviewing the record, the examiner should not consider as valid the April 1958 service discharge examination report, containing the results of a "whisper test" as those tests are not reliable.  Having performed the examination, interviewed the Veteran, and reviewed the record, the examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss disability is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed tinnitus is related to service or any incident of service?

4.  Then, readjudicate the claims for service connection for bilateral hearing loss and tinnitus.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

